Citation Nr: 1644907	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  13-03 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to the receipt of Chapter 33 (Post-9/11 GI Bill) education benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1998 to September 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 determination by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The record reflects the Veteran had requested a hearing before a Veterans Law Judge (VLJ) in conjunction with this appeal.  Such a hearing was scheduled for January 2015, but was canceled by the Veteran via a statement submitted by his accredited representative in January 2015.  38 C.F.R. § 20.704(e) (2015).

The Board also observes that by that same statement, the Veteran's representative noted he reported sending a request to withdraw his appeal to the Board.  However, the representative stated that if this request was not received by the Board from the Veteran, then the appeal should be sent to the Board for final resolution without a formal hearing.  A review of the record does not reflect any formal withdrawal of this appeal was received directly from the Veteran.  Further, his accredited representative subsequently submitted argument in support of the appellate claim via a November 2016 written statement.  Therefore, the Board will proceed with the adjudication of this appeal.

As an additional matter, the Board notes that in the November 2016 written statement the Veteran's representative indicated he was seeking Chapter 30 education benefits, which pertains to the Montgomery GI Bill (MGIB).  However, the issue adjudicated below and certified for appeal pertains to entitlement to Chapter 33 (Post-9/11 GI Bill) education benefits.  Further, the record available for the Board's review does not reflect entitlement to Chapter 30 (MGIB) education benefits was adjudicated below.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.


FINDINGS OF FACT

1.  The Veteran was discharged from active duty due to service-connected disability.

2.  The Veteran had less than 30 days of active service subsequent to September 10, 2001.


CONCLUSION OF LAW

The basic eligibility criteria for Chapter 33 (Post-9/11 GI Bill) education benefits are not met.  38 U.S.C.A. § 3301 (West 2014); 38 C.F.R. §§ 3.103, 21.1031, 21.9520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Board also notes, however, that the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure was contained in 38 C.F.R. § 21.1031 for educational benefit claims, not the VCAA.  Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032(d)."  In this case, the record does not reflect the Veteran's formal claim for educational assistance was incomplete.  Rather, the dispute is whether he is legally entitled to receive such benefits based upon the dates of his active military service.

The Board further notes that, as detailed below, the Veteran has no legal entitlement to the benefits he is seeking on appeal. The provisions of the VCAA have no effect on an appeal, as in the case here, where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here. Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.  

The Board adds that general due process considerations have been satisfied.  See 38 C.F.R. § 3.103.  The Veteran has been provided ample opportunity to present evidence and argument in support of his claim, and he has in fact done so to include in his Notice of Disagreement and Substantive Appeal.  As noted in the Introduction, he withdrew his request for a Board hearing in conjunction with this appeal.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

The governing law specifies that an individual may establish eligibility for educational assistance under 38 U.S.C. Chapter 33 based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service, he or she: (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for - (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  See 38 U.S.C.A. § 3301; 38 C.F.R. § 21.9520(a).  Under paragraph (b), a veteran is also eligible for benefits under 38 U.S.C. Chapter 33, if he or she serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  See 38 C.F.R. 
§ 21.9520(b).

In this case, the Veteran clearly does not have 90 days of aggregate service after September 10, 2001, as he was discharged from service at the end of September 2001.  Granted, the record does reflect he was discharged from service due to a service-connected disability.  In pertinent part, his service records reflect he was placed on the temporary disability retired list at separation due to a delusional disorder, was subsequently placed on the permanent disability retired list, and service connection has been established for this disability as directly related to service.  Nevertheless, even under such circumstances the law mandates that a claimant have at least 30 continuous days of service after September 10, 2001, in order to qualify for Post-9/11 education benefits.  Here, the record reflects the Veteran had no more than 20 continuous days of active service subsequent to September 10, 2001; which is less than the minimum of 30 days required by law.

The Veteran has submitted various contentions in support of his appeal.  However, he has not disputed the length of his active military service subsequent to September 10, 2001.  Consequently, his contentions essentially constitute a theory of equitable relief.  Although the Board is sympathetic to the claim, it is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Here, the law specifically requires a certain period of active service subsequent to September 10, 2001, in order to have basic eligibility for Post-9/11 education benefits; and the Veteran does not have the requisite service.

For these reasons, the Board must find the Veteran has no legal entitlement to Chapter 33 (Post-9/11 GI Bill) education benefits, and his appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.).


ORDER

The appeal is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


